Citation Nr: 9911006	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-18 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for flu and viral 
syndromes.

3.  Entitlement to an initial rating in excess of 50 percent 
for a psychiatric disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for bronchitis and asthma.

5.  Entitlement to an initial rating in excess of 10 percent 
for recurrent pharyngitis, tonsillitis and benign nodules of 
the throat.

6.  Entitlement to an initial rating in excess of 10 percent 
for skin diseases.

7.  Entitlement to an initial rating in excess of 10 percent 
for tension headaches.







(The issue of entitlement to waiver of recovery of an 
overpayment of disability compensation benefits in the amount 
of $1,285.60 is the subject of a separate Board of Veterans' 
Appeals decision under the same docket number.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to April 
1984, and from December 1984 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Subsequently, the veteran 
perfected an appeal as to the issues listed on the title page 
of this decision.

Although the veteran submitted correspondence withdrawing his 
appeal in August 1996, he rescinded that request by 
subsequent correspondence also dated in August 1996.  In 
November 1997 the RO issued a supplemental statement of the 
case as to these issues; therefore, the Board finds the 
issues remain on appeal. 






REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that the veteran executed a power of 
appointment naming the California Department of Veterans 
Affairs as his representative.  The record does not indicate 
that the service organization addressed the issues listed on 
the title page of this decision in a statement in support of 
the veteran's claim.  Regulations provide that an appellant 
will be accorded full right to representation in all stages 
of an appeal by a recognized organization, attorney, agent, 
or other authorized person.  38 C.F.R. § 20.600 (1998).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran's service representative, The 
California Department of Veterans 
Affairs, should be provided the 
opportunity to review the claims file and 
submit a statement in support of the 
claim as to the issues on appeal.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure due process of law.  
No action of the veteran is required unless he is otherwise 
notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


